NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SATISH SHETTY,                                  No. 13-56700

                Plaintiff-Appellant,            D.C. No. 8:13-cv-00820-AG-E

 v.
                                                MEMORANDUM*
SUNTRUST MORTGAGE, INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Satish Shetty appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims relating to a mortgage loan on real

property allegedly transferred to him by the borrower after foreclosure. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
state a claim under Federal Rule of Civil Procedure 12(b)(6), and we may affirm

on an basis supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59

(9th Cir. 2008). We affirm.

       Dismissal of Shetty’s Fair Debt Collection Practices Act claim was proper

because Shetty failed to allege facts sufficient to show that he has standing to

prosecute the claim on behalf of the third-party borrower. See Sprint Commc’ns

Co. v. APCC Servs., Inc., 554 U.S. 269, 273-74, 89-90 (2008) (elements of Article

III standing; prudential standing requires that a party must assert its own legal

rights and may not assert the legal rights of another).

       The district court did not abuse its discretion by denying Shetty leave to file

a Second Amended Complaint because amendment would be futile. See Lopez v.

Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc) (setting forth standard of

review and explaining that leave to amend can be denied if amendment would be

futile).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                           2                                    13-56700